Title: From Thomas Jefferson to Gideon Granger, 15 August 1802
From: Jefferson, Thomas
To: Granger, Gideon


          
            Dear Sir
            Monticello Aug. 15. 1802
          
          Your favor of the 8th. was recieved on the 12th. the letter of mr Fenton therein inclosed, relating only to the uncreated office of Surveyor Genl. I retain if you will permit me, because it suggests some necessary insertions when such an office shall be created. mr Nichols, as well as Messrs. Bull & Dodd has declined serving as Commr. under the bankrupt act. [this leaves] but two at Hartford. still it is better to await your recommendations from the spot; because if a bankruptcy arises in the mean while a Commr. from the nearest of the other towns which have any, can be called in, or a new recommendation can come on in time. with respect to your visit to Connecticut, you are the best judge whether the public service could suffer by it, and my entire confidence in your discretion & public spirit render me perfectly easy in leaving it to yourself. if no ill can arise to your office, a prudent attention to your health, not yet acclimated to Washington, would certainly dictate it as a measure of pre[science?] & self preservation. I always expected the New York schism would produce a boisterous struggle. I am sorry to see the freedoms taken to implicate in it some characters. the manner in which Dr. Eustis and mr Bishop have been spoken of is neither just nor judicious. the difficulty will be for the republicans to avoid permitting personal [. . .] them from principle, and to play into the hands of the tories. this can hardly be hoped. I shall be glad to learn from you the state of [their politics?] and in the New-England states on your return. Accept assurances of my affectionate esteem & respect.
          
            Th: Jefferson
          
        